        Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :       Case No:
                                              :
               v.                             :
                                              :       VIOLATIONS:
                                              :
ADAM MARK WEIBLING,                           :       18 U.S.C. § 1752(a)(1) and (2)
                                              :       (Restricted Building or Grounds)
               Defendant.                     :
                                              :       40 U.S.C. § 5104(e)(2)(D) and (G)
                                              :       (Violent Entry or Disorderly Conduct)

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, Clay Zotz, Task Force Officer assigned to work with the Federal Bureau of Investigation

(“FBI”), being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging ADAM

MARK WEIBLING (hereinafter “WEIBLING”) with violations of 18 U.S.C. § 1752(a) and 40

U.S.C. § 5104(e)(2). I respectfully submit that this Affidavit establishes probable cause to believe

that WEIBLING (1) did knowingly enter or remain in any restricted building or grounds without

lawful authority, or did knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct, and (2) did

willfully and knowingly engage in disorderly or disruptive conduct, at any place in the Grounds or

in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of

a session of Congress or either House of Congress, or the orderly conduct in that building of any

deliberations of either House of Congress. Specifically, on or about January 6, 2021, WEIBLING

traveled to Washington, D.C., and knowingly and willfully joined and encouraged a crowd of

individuals who forcibly entered the U.S. Capitol and impeded, disrupted, and disturbed the orderly


                                                  1
        Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 2 of 12




conduct of business by the United States House of Representatives and the United States Senate.

                                BACKGROUND OF AFFIANT

       1.      I am a commissioned peace officer with the Texas Department of Public Safety and

have been since March 27, 2009. For six years and five months, I have been assigned to the Texas

Department of Public Safety Criminal Investigations Division as a Special Agent. Prior to that, I

was assigned to the Texas Highway Patrol Division and carried the title of State Trooper for five

years and seven months. I am currently assigned to the FBI Joint Terrorism Task Force (JTTF)

and have been assigned to JTTF for approximately seven months. In my current position, I am

charged with investigating violations of Federal law and the laws of the State of Texas,

concentrating on violations of criminal law. Over the course of my law enforcement career, I have

conducted long term investigations that have resulted in the arrest and conviction of persons, the

seizure of narcotics and other evidence, as well as the seizure of currency determined to be

contraband. I have performed in an undercover capacity and utilized cooperating individuals to

further these investigations. I have drafted and executed numerous search and arrest warrants,

including numerous cellular telephone search warrants, that resulted in the seizure of contraband

and the prosecution of defendants. In addition to my regular duties, I am currently tasked with

investigating criminal activity concerning Adam Mark Weibling in and around the Capitol grounds

on January 6, 2021.

       2.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.



                                                 2
        Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 3 of 12




                                      PROBABLE CAUSE

       3.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       4.      On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30

p.m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Mike Pence was present and presiding, first in the joint session, and then in the Senate

chamber.

       6.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       7.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd



                                                 3
         Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 4 of 12




advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no members of the crowd submitted to

security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security

officials.

        8.     At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

        9.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings

of the United States Congress, including the joint session, were effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry

to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had been

secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

        10.    During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                 4
        Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 5 of 12




violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                      FACTS SPECIFIC TO ADAM MARK WEIBLING

       11.     On January 19, 2021, an individual (hereinafter TIPSTER 1) called the FBI National

Threat Operations Center reporting that an individual, identified as ADAM MARK WEIBLING

(“WEIBLING”), was at the Capitol riots on January 6, 2021, in Washington, D.C. TIPSTER 1

provided still shots of WEIBLING’s Facebook and Twitter social media accounts and provided

videos uploaded to YouTube by The New Yorker, which according to TIPSTER 1, show

WEIBLING pushing past the Capitol Police and entering the U.S. Capitol on January 6, 2021.

       12.     Also on January 19, 2021, another individual (hereafter TIPSTER 2) called the FBI

reporting that WEIBLING, was at the Capitol riots on January 6, 2021.         TIPSTER 2 identified

WEIBLING’s address and stated WEIBLING traveled to Washington, DC with his wife, Brittany.

TIPSTER 2 also identified WEIBLING in a video on the New Yorker, which was the same video

provided by TIPSTER 1.

       13.     Your affiant has viewed the mentioned New Yorker video and compared a known

image of WIEBLING to the individual identified as WIEBLING by both TIPSTER 1 and TIPSTER

2.   Your affiant observed that the subject identified as WEIBLING appeared in the video from

roughly the 2 min and 58 second mark through the 3 minute and 10 second mark. The subject wore

a white collared shirt with a brown suede jacket. The subject was approximately 5’7” and 170

pounds. Your affiant observed that the subject believed to be WEIBLING bore a striking similarity

to the known image of WEIBLING. The video from The New Yorker can be viewed at URL

newyorker.com/news/video-dept/a-reporters-footage-from-inside-the-capitol-siege.         An image

from this video is below. The subject identified as WEIBLING is circled in red.



                                                 5
        Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 6 of 12




        14.        In the video, WEIBLING enters the Capitol building and engages with what is

presumed to be a U.S. Capitol Police (USCP) Officer. During the encounter, the officer, clad in

riot gear, attempts to hold back the subject and others from entering any further into the building.

The subject holds his hands up and continues to engage verbally with the officer. Photography of

the event depicts the subject on the steps of the U.S. Capitol as well as inside the U.S. Capitol

building itself.

        15.        Footage of U.S. Capitol building surveillance cameras from January 6, 2021,

viewed by your affiant shows that at approximately 2:39 pm EST, the subject identified as

WEIBLING engaged with an USCP officer to force entry into the building. Once WEIBLING

breached the Capitol, he struggled with the officer for approximately 90 seconds before wandering

into the Rotunda at around 2:42 p.m. EST. The subject, WEIBLING, appeared disheveled from the

encounter throughout the rest of the footage, often placing his hand on head as if checking for a


                                                 6
         Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 7 of 12




wound.    In the rotunda, WEIBLING interacts with several protestors before leaving the

momentarily and then returning. At approximately 2:49 p.m., the subject left the rotunda, leaving

toward the North Exit and moving into the Old Senate Chamber hallway area. See below images

with subject identified as WEIBLING circled in red.




                                               7
        Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 8 of 12




       16.     WEIBLING later returns to the Rotunda, where he stayed for approximately fifteen

minutes. During that time, the subject used a cellphone – clearly visible on video – while interacting

with other protestors. As the Police Officers took control of the crowd, WEIBLING exits the

rotunda toward the main Rotunda entrance, and leaves the U.S. Capitol Building. Images below

show WEIBLING, circled in red, in the Rotunda of the U.S. Capitol.




                                                  8
Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 9 of 12




                               9
       Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 10 of 12




       17.     Flight records obtained on January 29, 2021 from America Airlines confirm

WEIBLING was in the Washington D.C. area on January 6, 2021. WEIBLING traveled on an

outbound flight from Dulles International Airport, Virginia, on January 7, 2021 with a layover in

Charlotte, North Carolina, in route to Houston International Airport. In addition, your affiant

reviewed social media posts made between December 22, 2020 and January 15, 2021 on the social

media website Twitter. WEIBLING was an active participant on the site, generally replying to

other users or retweeting – otherwise described as sharing other users posts on their page that can

be viewed by the sharing party's followers – on a frequent basis. WEIBLING used the Twitter

account handle @AdamWeibling. Analysis of WEIBLING's tweets between the aforementioned

periods indicated WEIBLING’s skepticism in the results of the election, discontent with Congress,

and intention to travel to Washington D.C. to participate in the January 6, 2021 pro-Trump protest.

For example, in replying to a tweet posted on December 23, 2020 by Twitter user @Cernovich -

@Cernovich asked who would be present on the January 6 protest - WEIBLING replied, "Count

my wife and I in." WEIBLING's wife is Brittney Weibling and has been identified by name by

TIPSTER 2 as having accompanied WEIBLING to Washington DC on January 6, 2021.

       18.     Your affiant has reviewed Brittney Weibling’s Facebook account and identified

WEIBLING in several photographs. In the photographs, the individual, WEIBLING, who appears

with Brittney Weibling, bears a striking resemblance to the individual observed in the footage of

U.S. Capitol Building surveillance cameras from January 6, 2021 as discussed above. It is your

affiant’s belief that WEIBLING is the person inside the U.S. Capitol on January 6, 2021.

       19.     Based upon a search warrant of WEIBLING’s Twitter account, identified by

TIPSTER 1, your affiant learned that the telephone number associated with the Twitter account is

425-588-8360. A check through law enforcement databases confirms that the cellular telephone


                                                10
       Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 11 of 12




number 425-588-8360 is associated with WEIBLING and is serviced by the cellular telephone

carrier AT&T.     Based upon legal process, a search warrant, to AT&T, this cellular telephone’s

user information lists ADAM M. WEIBLING at 4029 Williams Ave N, Rendon, Washington

98056, and this cellular telephone is known, based upon location information, to have been at or

near the U.S. Capitol on January 6, 2021 during the above described riot.

       20.      WEIBLING possesses a current and valid Washington Driver’s License, but per

TIPSTER 2, WEIBLING lives at 1140 Bartlett Road, Katy, Texas 77493. A review of property

records for this address, lists Adam and Brittney Weibling as the property owners. On April 28,

2021, FBI Agents surveilled the residence at 1140 Bartlett Road in Katy, Texas and saw Brittany

and Adam Weibling leave and return to the residence on separate occasions. On May 6, 2021, your

affiant drove by this residence and saw WEIBLING working in the yard.

                                 CONCLUSIONS OF AFFIANT

       21.      Based on the foregoing, your affiant submits that there is probable cause to believe

that WEIBLING violated:

             a. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any

restricted building or grounds without lawful authority to do; or (2) knowingly, and with intent to

impede or disrupt the orderly conduct of Government business or official functions, engage in

disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds

when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government

business or official functions. For purposes of Section 1752 of Title 18, a restricted building

includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the

President or other person protected by the Secret Service is or will be temporarily visiting; or any

building or grounds so restricted in conjunction with an event designated as a special event of


                                                 11
       Case 1:21-mj-00438-GMH Document 1-1 Filed 05/19/21 Page 12 of 12




national significance; and

             b. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of

individuals to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage

in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings

with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either

House of Congress, or the orderly conduct in that building of a hearing before, or any deliberations

of, a committee of Congress or either House of Congress; or (G) parade, demonstrate, or picket in

any of the Capitol Buildings.

       22.      As such, I respectfully request that the court issue an arrest warrant for Adam Mark

Weibling.

The statements above are true and accurate to the best of my knowledge and belief.




                                                   Clay Zotz
                                                   Task Force Officer
                                                   Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this19th day of May 2021.
                                                                      Digitally signed by G.
                                                                      Michael Harvey
                                                                      Date: 2021.05.19
                                                  ______________________________________
                                                                      16:26:16 -04'00'
                                                  G. MICHAEL HARVEY
                                                  MAGISTRATE JUDGE
                                                  FOR THE DISTRICT OF COLUMBIA




                                                 12
